Citation Nr: 1622063	
Decision Date: 06/02/16    Archive Date: 06/13/16

DOCKET NO.  14-19 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss. 

2. Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

N. Missouri, Associate Counsel






INTRODUCTION

The Veteran served on active duty from August 1966 to May 1969.

This matter comes before the Board of Veterans' Appeals (Board) from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  A bilateral hearing loss disability was not shown in service or for many years thereafter and the most probative evidence indicates the current hearing loss disability is not related to service. 

2.  Resolving the benefit of the doubt in the Veteran's favor, tinnitus had its onset in service.


CONCLUSIONS OF LAW

1. The criteria for service connection for bilateral hearing loss have not been met. 38 U.S.C.A. §§ 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2015).
 
 2. Resolving reasonable doubt in the Veteran's favor, tinnitus had its onset in service.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.30, 3.307, 3.309 (2015)



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duty to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  VA's duty to notify was satisfied by a letter in March 2011.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The duty to assist is also found to have been satisfied in this case.  The Veteran's service treatment records, VA treatment records, and VA examination reports    have been associated with the claims file.  The Veteran has not indicated that he undergoes private treatment relating to his claims.

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

II. Entitlement to Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed.Cir. 2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b) (2015).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
	
Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

Moreover, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and organic disease  of the nervous system becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of the above frequencies are 26 decibels or greater;      or when speech recognition scores using the Maryland CNC Test are less than       94 percent.  38 C.F.R. § 3.385.  

"[W]hen audiometric test results at a veteran's separation from service do not     meet the regulatory requirements for establishing a 'disability' at that time, he or  she may nevertheless establish service connection for a current hearing disability  by submitting evidence that the current disability is causally related to service."  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Id. at 157.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is   an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

The Veteran contends that his current bilateral hearing loss and tinnitus were  caused by exposure to excessive noise while serving as a combat engineer, including being in close proximity to two explosions.  The Veteran's DD Form   214 shows he served with an engineering company, had a military occupational specialty as a grader operator, and received a sharpshooter badge for the M-14.  His service treatment records (STRs) note he was near a land mine clearing operation explosion and the next day hit a grenade.  It was noted he had a full feeling in the left ear.  Both tympanic membranes were intact but the left was slightly retracted.  

The Veteran's (STRs) contain two audiograms: one at enlistment in June 1966      and one prior to discharge in May 1969.  The June 1966 audiogram documented puretone thresholds, in decibels, as follows: 

HERTZ

500
1000
2000
3000
4000
RIGHT
0 (15)
0 (10)
0 (10)

0 (5)
LEFT
5 (20)
0 (10)
0 (10)

0 (5)

(NOTE: Before November 1, 1967, audiometric results were reported by the military in standards set forth by the American Standards Association (ASA).   Since the mid-1960s, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI) and have been used by the military, for the most part, unless otherwise noted.  In order to facilitate data comparison, the ASA standards have been converted to ISO-ANSI standards and are represented by the figures in parentheses.)

A May 1969 audiological examination for the Veteran's separation documented puretone thresholds, in decibels, as follows:

HERTZ

500
1000
2000
3000
4000
RIGHT
15
15
15

15
LEFT
20
10
0

15

The first post-service evidence showing hearing difficulty was a December 2010 VA treatment record noting a hearing deficit.  The first audiogram in the record showing a hearing loss disability was performed in February 2011.  The Veteran reported constant  tinnitus at this visit as well, that had been present for several years. 

At the February 2012 VA examination, the claims file was reviewed.  The examiner noted noise exposure in service to include landmines, bombs, mortars, gunfire, and heavy equipment without hearing protection on a consistent basis.  She also noted civilian noise exposure as a carpenter.  The Veteran reported that tinnitus started after he hit a landmine with a bulldozer in Vietnam.  An audiogram yielded the following results with puretone thresholds, measured in decibels:

HERTZ

500
1000
2000
3000
4000
RIGHT
25
20
30
75
75
LEFT
15
15
25
65
65

Speech recognition scores using the Maryland CNC test were 96 percent for both ears.  The Veteran was diagnosed with bilateral sensorineural hearing loss.

As to the relationship between the Veteran's current hearing loss and military service, the examiner noted that the June 1966 audiogram revealed normal hearing and the subsequent testing dated May 1969 at the time of separation from service revealed hearing thresholds with no significant change in hearing sensitivity bilaterally.  Thus, the examiner concluded it was less likely that the current hearing loss is related to noise exposure on active duty.  

As to tinnitus, the examiner concluded that she could not provide a medical opinion regarding the etiology of the Veteran's tinnitus without resorting to speculation.  She noted that the he Veteran reported onset of constant tinnitus for "several years" at his February 2011 hearing test, but also reported tinnitus onset after hitting a landmine with his bulldozer in Vietnam.  Hearing sensitivity was within normal limits at discharge, with onset of a severe bilateral high frequency hearing loss after the military.  She opined that tinnitus is most likely due to high frequency hearing loss, which occurred after the military, but since there are conflicting dates of onset of tinnitus from the Veteran, she was unable to determine the etiology of the Veteran's tinnitus without resorting to speculation.  

An addendum opinion was provided in May 2014 which stated:

The Veteran's [separation] audiogram on leaving the military was normal; noise induced hearing loss per the American Board       of Occupational and Preventive Medicine's research holds that hearing loss following acute noise exposure is immediate and not cumulative (from the same trauma) in terms of degree of loss of hearing (sensorineural).  This Veteran's hearing was normal on leaving the military.  As he had no higher tone hearing loss as would be expected with loud noise sensorineural damage and especially as he had no documented hearing loss per Hertz (Htz) 2000 and especially 3000-4000 on [separation] physical (the   Htz levels ordinarily associated with tinnitus) on leaving the military it's more likely as not his 2012 VA[] exam results were secondary to civilian noise exposure post military.  As he did have high tone rather severe hearing loss/sensorineural also bilaterally during the VA[] exam it's reasonable to conclude that his complaints of tinnitus are indeed credible, however, again the tinnitus would accrue to the hearing loss post military for reasons cited.  
 
The February 2012 VA examination documented a degree of diminished hearing acuity which meets the requirements of a current hearing loss disability for VA service connection purposes.  See 38 C.F.R. § 3.385.  Thus, the question becomes whether such disability arose during or is causally related to active military service. 

In considering the evidence of record under the laws and regulations, the Board finds that the weight of the competent and probative evidence is against the Veteran's claim for service connection for bilateral hearing loss.  Although           the evidence demonstrates that the Veteran has a current bilateral hearing loss disability, his service treatment records reveal hearing within normal limits and       a hearing loss disability was not shown until 2011, decades after discharge from service.  Thus, competent evidence linking the current hearing loss to service is needed to support the claim.  However, the most probative evidence of record indicates the current disability is not related to military service.

The Board finds that the opinion of the VA examiner provided after reviewing    the claims file and examining the Veteran is highly probative as it reflects consideration of all relevant facts and the examiner provided detailed rationale    for the conclusions reached, to include citing to medical literature.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).  There is no medical opinion to the contrary. 

While the Veteran himself believes that his current hearing loss disability is related to service, as a lay person, he has not shown that he has specialized training sufficient to render such an opinion.  In this regard, the diagnosis and etiology of hearing loss disability are matters that require medical testing and expertise to determine.  Accordingly, his opinion as to the onset of his current hearing loss disability or etiology thereof is not competent medical evidence.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as      to symptoms but not to provide medical diagnosis).  The Board finds the medical evidence and VA examiner's opinion to be of greater probative value than the Veteran's lay contentions.  

In conclusion, a hearing loss disability was not shown in service or for many years thereafter, and the most probative evidence indicates his current hearing loss disability is not related to service.  Accordingly, the preponderance of the evidence is against the claim, and service connection for bilateral hearing loss is denied. 

In reaching the above conclusion, the Board has considered the applicability of    the benefit of the doubt doctrine.  However, as the preponderance of the evidence   is against the claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

Concerning the claim for service connection for tinnitus, the Veteran is competent to report such symptoms as ringing in his ears because this requires only personal knowledge as it comes to him through his senses.  See Layno v. Brown, 6 Vet.   App. 465, 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  Because of       the subjective nature of tinnitus, it is capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002).  Moreover, the Veteran is competent to report that tinnitus had its onset in service and that it has existed from service to the present.  See 38 C.F.R. § 3.159(a)(2); Jandreau , 492 F.3d 1372; Charles, supra.  

In addition, the Board finds no reason to doubt the credibility of the Veteran's assertion that he began experiencing ringing in his ears when he hit a landmine in August 1968 and that this ringing has continued.  His STRs confirm he was close to a landmine explosion and near a grenade denotation the same week.  At the time, the Veteran reported fullness in his ears and the STRs showed that his eardrums were slightly retracted.  Regarding the report in February 2011 that the tinnitus had been present for "several years" the Board notes there were only three options for the clinician to choose from: weeks, months, or several years.  Thus, the reference to "several years" in that treatment report does not suggest a limited period of time and can reasonably be construed as referencing an extended period of time, to include several decades.  Based on the totality of the evidence and after resolving all doubt    in the Veteran's favor, the Board finds that tinnitus had its onset in service.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is granted.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


